Case 6:16-cr-00024-JCB-KNM Document 91 Filed 06/04/20 Page 1 of 2 PageID #: 284




                                  No. 6:16-cr-00024-2

                               United States of America
                                          v.
                              Charles Hordavis McNeary

                             Before B ARKER , District Judge

                                        ORDER

                    Before the court is the report and recommendation of
             United States Magistrate Judge K. Nicole Mitchell. Doc. 89.
             The report addresses defendant’s plea of true to allegation 1
             of the government’s petition to revoke defendant’s super-
             vised release. Allegation 1 states that defendant violated the
             condition of his supervised release requiring him to refrain
             from any unlawful use of a controlled substance.
                    On May 29, 2020, Judge Mitchell held a final revocation
             hearing. The defendant pleaded “true” to allegation 1. Judge
             Mitchell recommends that the court accept the defendant’s
             plea of true and revoke defendant’s supervised release. The
             parties waived their right to file objections to the findings of
             fact and recommendation. The defendant additionally
             waived his right to be present and speak before the district
             judge imposes the recommended sentence. Doc. 88.
                    Accordingly, the findings and recommendation are
             adopted. The court now accepts defendant’s plea of true to
             allegation 1 and revokes defendant’s supervised release.
                   The court orders that defendant, Charles Hordavis
             McNeary, be sentenced to five (5) months of imprisonment
             with no further supervised release.




                                              1
Case 6:16-cr-00024-JCB-KNM Document 91 Filed 06/04/20 Page 2 of 2 PageID #: 285




                                  So ordered by the court on June 4, 2020.



                                            J. C AMPBELL B ARKER
                                          United States District Judge




                                      -2-
